Title: To George Washington from Robert Morris, 5 September 1783
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Philada Septr 5th 1783
                  
                  Mrs Morris & myself accept most chearfully, the polite & Friendly invitation with which Mrs Washington & you are pleased to honor us, it is our intention to pay you a visit in a short time unless Congress should prevent it by removing themselves & You to this City previous to our journey.
                  One part of our business at Prince Town is to entreat in person that our House may be Your’s whenever business or any occasion whatever shall bring you to this City, We have room enough & I persuade myself that Mrs Washington & yourself are perfectly Convinced how happy we shall be in the enjoyment of your Company  Mr G. Morris will deliver this and to him I beg leave to refer your Excelly for such information as you may wish from this quarter.  Mrs Washinton & you will accept our best wishes & Compliments, and in the expectation of soon taking you by the hand.  I remain Dear Sir Your most Obedient & humble Servant
                  
                     Robt Morris
                  
               